BROWN, District Judge.
The examination of the books should be allowed and made, so far as to ascertain what sums if any were owing to the Horgan & Slattery corporation at the time of the adjudication, because the circumstances already in evidence justify the court in treating the corporation as a mere fiction, and the sums due to it as assets of the bankrupts.
It would be intolerable if the discovery of assets in bankruptcy were to be embarrassed and delayed by mere transparent and fictitious devices to shield property from creditors.
If the corporation were apparently a bona fide outside concern wholly distinct from the bankrupts’ interests, I should agree that its books could not be thus treated and the case of Henry v. In*321surance Co., 35 Fed. 15, would apply. But the circumstances indicate the contrary (much stronger than in Tripp v. Childs, 14 Barb. 85) and the books must be treated as in substance and reality those of the bankrupts themselves, and not of a genuine outside corporation. See Abbey v. Deyo, 44 N. Y. 347; Hyde v. Frey, 28 Fed. 819; Lachman v. Martin, 139 Ill. 450, 28 N. E. 795.